Citation Nr: 9934240	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-02 139	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, currently rated 40 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left os calcis, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision by the RO which denied an increase in a 20 percent 
rating for residuals of a fracture of the left femur, and 
which also denied an increase in a 20 percent rating for 
residuals a fracture of the left os calcis (heel bone).

In December 1998, the RO characterized the left thigh 
condition as residuals of a shell fragment wound of the left 
thigh with comminuted fracture of the femur and retained 
foreign body, and an increased rating to 40 percent was 
granted, effective from October 1996.  The veteran has not 
indicated he is satisfied with this rating.  Thus, the claim 
for an increased rating is still on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).

In a May 1999, informal hearing presentation, the veteran's 
representative appears to be raising a claim for an earlier 
effective date for the award of a 40 percent rating for 
residuals of a shell fragment wound of the left thigh.  Such 
issue is not presently developed for appellate review, and 
the Board refers the matter to the RO for appropriate action.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the left thigh, 
with fracture of the femur and retained foreign body, are 
manifested by no more than severe injury to Muscle Group XIV 
with slight limitation of motion of the left knee.

2.  Residuals of a fracture of the left os calcis are 
manifested by no more than malunion of the bone with marked 
deformity and slight limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of a shell fragment wound of the left thigh have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Codes, 5256, 5261, § 4.73, Code 5314 (1999).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the left os calcis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Codes 5270, 5273 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from June 1969 to 
June 1971.  His service medical records show that in February 
1970 he fractured his left femur and left calcaneus (os 
calcis) in Vietnam as a result of a booby trap.  He also 
sustained multiple fragment wounds to his extremities, as 
well as his chest.  There was no artery or nerve involvement.  
On the day of the injury, wounds were debrided and irrigated 
under general anesthesia.  He was thereafter evacuated to 
Japan.  In March 1970, he underwent delayed primary closure 
of his left femur and delayed primary closure of wounds of 
his left leg and left os calcis.  He had a short leg cast 
applied to the left leg and he was put in traction.  In April 
1970, he was transferred to Walter Reed General Hospital.  He 
was maintained in traction until May 1970.  He was then 
placed in a brace cast.  He was sent to physical therapy for 
assisted range of motion of his knee.  By July, he had 
progressed to ambulating on initial weight bearing brace 
which he used until October 1970.  Progressive knee motion 
was documented and by November 1970 he had 5 to 135 degrees 
of flexion.  His left ankle and left hip range of motion were 
within normal limits.  He had good healing of his fracture 
and full weight bearing without brace, crutches, or cane.  In 
December 1970, he was discharged on profile.  The discharge 
diagnoses were multiple fragment wounds to the extremities, 
chest, and neck; comminuted fracture distal shaft of the left 
femur secondary to the first diagnosis; and fracture of the 
left os calcis secondary to the first diagnosis.  A February 
1971 service discharge examination noted the veteran had a 
fragment wound in the left foot about 1 cm. in diameter and 
also had a deep laceration about 5 inches long on the left 
thigh.

On August 1971 VA examination, the veteran complained of 
tenderness in the left foot below the malleolus and around 
the ankle joint upon walking without shoes or on uneven 
ground.  He had weakness in the left leg.  He stated he was 
unable to run.  He had pain and tenderness of the left lower 
thigh when he attempted to run.  Physical examination 
revealed the veteran favored the left foot when he walked and 
limped.  There was a 4 1/2 inch longitudinal scar on the outer 
aspect of the lower 1/3 of the left thigh and a 3" x 1" 
scar just above the left popliteal area.  The left knee 
showed a full range of motion.  There was a 1 1/2" scar on the 
outer side of the left foot below and anterior to the lateral 
malleolus.  Plantar flexion of the ankle was normal.  
Dorsiflexion of the left ankle was to 0 degrees.  The veteran 
stated he did not attempt to squat as he did not have the 
strength in the left leg to recover.  The diagnosis was 
fracture of the left femur and left foot.

X-ray studies of the left femur showed marked deformity of 
the distal third of the femur due to an old healed fracture.  
A single metallic foreign body was noted in the soft tissue 
at this vicinity.  Minimal demineralization of the bones 
especially of the tarsal bones was seen with a deformity of 
the os calcis probably due to an old healed fracture.

In a September 1971 rating decision, the RO granted service 
connection for residuals of a fracture of the left femur with 
marked deformity and retained foreign body, assigning a 20 
percent rating effective from June 1971.  The RO also granted 
service connection for residuals of a fracture of the left os 
calcis with deformity and limitation of motion, assigning a 
20 percent rating, effective from June 1971.

In October 1996, the veteran filed claims for increased 
rating due to his service-connected residuals of a fracture 
of the left femur and residuals of a fracture of the left os 
calcis.

When treated in October and November 1996, the veteran 
complained of bilateral knee pain.  Assessments included 
degenerative joint disease in the knees.  He also complained 
of left foot pain.  Examination revealed mild hypertrophic 
spur formation and left talus and left posterior calcaneus.  
October 1996 X-ray studies of the left ankle revealed no 
evidence of fracture, dislocation, or bony destruction.  
Hypertrophic spur formation involving the left talus and 
posterior calcaneus was seen.  Studies of the knees showed 
the presence of an old healed fracture of the distal femur on 
the left with large metallic fragment seen in the soft 
tissues of the distal thigh.  Mild hypertrophic spur 
formation of the left patella was seen.  No significant 
abnormalities involving the right knee were seen.

On January 1997 VA examination, the veteran complained of 
having pain around the left knee joint.  He stated the pain 
radiated into his left hip.  He stated he took muscle 
relaxants which helped.  He reported having trouble with his 
left foot with walking up and down hills.  He stated he had 
left foot pain if he were to walk for two hours.  

Physical examination revealed he could walk and take off his 
shoes and stockings without any restriction.  The station of 
his feet were good.  He stood on his toes with his heel from 
the floor 1+ on both feet.  The right foot was flat and the 
left foot had a little arch.  Dorsiflexion of the left foot 
was to 8 degrees and plantar flexion was to 30 degrees.  His 
drawer sign was negative.  Pulses in the ankle were fine.  He 
had a scar on the lateral side of the foot which measured 
about 2 inches and it was healed and non-tender.  Examination 
of the left femur area revealed he had pain above the knee.  
Both knee patellae clicked at times.  He had protrusion from 
an old Osgood-Schlatter condition in the tibial tubercle 
area.  Pulses in the ankles were present.  Reflexes in the 
knees and ankles were reactive and equal bilaterally.  The 
cruciate and collateral ligaments of both knees were firm and 
stable.  He had a 5 inch scar on the distal anterolateral 
portion of the left thigh which was healed.  In the scar, he 
had a 4 inch area with muscle hernia.  He had a scar in the 
distal posterior femur region above the left knee which 
measured 2 x 2 inches.  He had two hard lumps there.  
External rotation of both hips was 30 degrees and internal 
rotation was to a neutral position.  Compression of the hip 
joints did not cause any pain with the knee flexed on the 
hip.  

The examiner reported the veteran had a healed fracture of 
the distal left femur with foreign bodies due to booby trap 
wound.  He stated the veteran had one metallic foreign body 
removed and had one that remained.  He indicated the veteran 
had pain and stiffness in the region of the left knee and 
femur.  He reported the veteran had a muscle hernia in the 
scar in the anterolateral portion of the distal left femur.  
He also reported the veteran had well-healed scars in the 
posterior distal left femur area just above the popliteal 
space, and on the lateral side of the left foot.

January 1997 X-ray studies of the left femur revealed a 
healed fracture of the distal femur.  There was no 
significant degenerative changes in either the hip or knee 
joint.  A metallic foreign body was lodged in the soft 
tissues of the posterior thigh.  Studies of the left foot 
revealed no significant degenerative changes or other 
abnormalities.

In February 1997, the RO denied increased ratings for 
residuals of a fracture of the left femur and residuals of a 
fracture of the left heel-bone.

In February 1997, the veteran complained of bilateral knee 
pain, left greater than the right.  The examiner reported the 
left knee revealed a full range of motion, 0-120 degrees.  He 
had crepitus but no effusion.  The assessment was left knee 
degenerative joint disease and subtalar degenerative joint 
disease.  A June 1997 outpatient treatment report reveals the 
veteran had a history of left heel spur and severe 
degenerative joint disease of the left knee.  In November 
1997, the veteran complained of left knee pain.  Left knee 
osteoarthritis was diagnosed.

In a January 1998 substantive appeal, the veteran argued he 
should be awarded a higher rating due to shrapnel which was 
embedded in his knee.  He stated that the motion of his knee 
caused severe pain.  He reported he had to walk using a cane.  
He claimed that an additional 30 percent rating should be 
assigned.

In December 1998, the RO granted an increased rating to 40 
percent for residuals of a shell fragment wound of the left 
thigh with comminuted fracture of the distal third left femur 
and retained foreign body.

II.  Analysis

The veteran's claims for increased ratings for residuals of a 
shell fragment wound of the left thigh and residuals of a 
fracture of the left os calcis are well grounded, meaning 
plausible.  The file shows the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Residuals of a shell fragment wound to the left thigh 

The veteran's residuals of a shell fragment wound of the left 
thigh are currently rated 40 percent under a code pertaining 
to muscle injuries.  The Board notes that the regulatory 
criteria for the evaluation of muscle injuries were amended 
during the veteran's appeal, effective July 3, 1997.  62 Fed. 
Reg. 30235-30240 (1997).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in this case, 
the amendments are minor and consist primarily of 
reorganization, and do not affect the outcome of the claim.  

A 40 percent is currently assigned under 38 C.F.R. § 4.73, 
Code 5314 for the service-connected residuals of a shell 
fragment wound of the left thigh with fracture of the left 
femur and retained foreign body.  Code 5314 pertains to 
Muscle Group XIV which affects function of the extension of 
the knee; simultaneous flexion of the hip and flexion of the 
knee; tension of fascia lata and iliotibial (Maissat's) ban, 
acting with Muscle Group XVII in postural support of body; 
acting with hamstrings in synchronizing hip and knee.  
Anterior thigh group: (1) sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris.  Under this code, a 40 percent 
rating is assigned for a severe injury.  The 40 percent 
rating is the maximum rating which can be assigned under this 
code.

A review of the record, including the veteran's contentions, 
shows that the residuals of the shell fragment wound of the 
left thigh with fracture of the distal femur primarily 
involve functioning of the left knee.  The Board notes there 
is nothing in the record showing an identifiable left hip 
disability.  Thus, in order for the veteran to be assigned a 
rating in excess of 40 percent for the left thigh wound 
residuals, he must meet the requirements for a higher rating 
under the orthopedic criteria pertaining to the knee.  As the 
40 percent rating currently assigned under the muscle code 
includes function of the knee, the veteran cannot be assigned 
a separate orthopedic rating based on the same functional 
knee impairment.  38 C.F.R. § 4.14.  However, he is entitled 
to be rated under the criteria which is most favorable.  

In order to receive the next higher rating of 50 percent due 
to a left knee disability, the veteran must have ankylosis of 
the knee which is in flexion between 20 degrees and 45 
degrees (38 C.F.R. § 4.71a, Code 5256) or he must have 
extension of the knee which is limited to 45 degrees 
(38 C.F.R. § 4.71a, Code 5261).  A review of the evidence 
shows that the left knee is not ankylosed and in February 
1997 he had range of motion of the left knee of full 
extension of 0 degrees to 120 degrees of flexion.  This range 
of motion falls far short of what is required for the next 
higher rating of 50 percent.  Although the veteran complains 
of pain of the left knee, there is no evidence that such pain 
causes limitation of motion equivalent to ankylosis or 
limitation of extension of the knee to 45 degrees.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995). 

Moreover, it is noted that this case does not involve an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted. 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
have been no recent hospitalizations for this condition, and 
there is no evidence of marked interference with employment 
in recent years due to a knee disability beyond the 
industrial impairment acknowledged by the schedular rating.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against a rating in excess of 40 percent 
for residuals of a shell fragment wound of the left thigh.  
Thus, the benefit-of-the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

B.  Residuals of fracture of the left os calcis

The veteran's residuals of a fracture of the left os calcis 
are currently rated 20 percent under Code 5273.  This code 
provides that malunion of the os calcis or astragalus with 
marked deformity is rated 20 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5273.  This is the maximum rating to be 
assigned under this code.  

In order to receive the next higher rating of 30 percent, the 
veteran's left ankle must be ankylosed in plantar flexion 
between 30 degrees and 40 degrees or in dorsiflexion between 
0 degrees and 10 degrees.  38 C.F.R. § 4.71, Code 5270.

A review of the evidence shows the veteran's left ankle is 
not ankylosed.  On January 1997 VA examination, he had 
dorsiflexion to 8 degrees and plantar flexion to 30 degrees.  
Moreover, there is no objective evidence of additional 
limitation of motion of the left ankle due to pain on use, 
and certainly not additional limitation to the extent of 
ankylosis.  38 C.F.R. §§ 4,40, 4.45, 4.59; DeLuca, supra.

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted. 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
have been no recent hospitalizations for this condition, and 
there is no evidence of marked interference with employment 
in recent years due to a left ankle disability beyond the 
industrial impairment acknowledged by the schedular rating.

The Board finds that the preponderance of the evidence is 
against the claim for an increased rating for residuals of a 
fracture of the left os calcis.  Thus, the benefit-of-the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased rating for residuals of a shell fragment wound 
of the left thigh is denied.

An increased rating for residuals of a fracture of the left 
os calcis is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

